                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                             )
                                                      ) Case No. 1:16-cr-0128-TRM-CHS-01
 v.                                                   )
                                                      )
 SAMUEL HILL                                          )

                                MEMORANDUM AND ORDER

        SAMUEL HILL, (“Defendant”) appeared for a hearing on March 30, 2021, in accordance
 with Rules 5 and 32.1 of the Federal Rules of Criminal Procedure on the Petition for a Warrant for
 an Offender Under Supervision (“Petition”) in the above matter.

        Defendant was placed under oath and informed of his constitutional rights. It was
 previously determined that Defendant wished to be represented by an attorney and he qualified for
 appointed counsel. Federal Defender Services of Eastern Tennessee was appointed to represent
 Defendant. It was also determined that Defendant had been provided with and reviewed with
 counsel a copy of the Petition.

        The Government moved that Defendant be detained without bail pending his revocation
 hearing before U.S. District Judge McDonough. Defendant waived his right to a preliminary
 hearing and a detention hearing.

        Based upon the Petition and waiver of preliminary hearing, the Court finds there is probable
 cause to believe Defendant has committed violations of his condition of supervised release as
 alleged in the Petition.

        Accordingly, it is ORDERED that:

         (1) Counsel for Defendant and the Government shall confer and make best efforts to submit
 to U.S. District Judge McDonough a proposed Agreed Order with respect to an appropriate
 disposition of the Petition for Warrant for Offender Under Supervision.

         (2) In the event counsel are unable to reach agreement with respect to an appropriate
 disposition of the Petition for Warrant for Offender Under Supervision, they shall request a hearing
 before U.S. District Judge McDonough.

         (3) The Government’s motion that Defendant be DETAINED WITHOUT BAIL pending
 further order from this Court is GRANTED.

        SO ORDERED.

        ENTER.                                 s/fâátÇ ^A _xx
                                               SUSAN K. LEE
                                               UNITED STATES MAGISTRATE JUDGE


Case 1:16-cr-00128-TRM-CHS Document 39 Filed 03/31/21 Page 1 of 1 PageID #: 306
